UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7383


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

 JAMAL SIDDQ RICKENBACKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:08-cr-00536-RWT-1; 8:11-cv-00502-RWT)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamal Siddq Rickenbacker, Appellant Pro Se. Stacy Dawson Belf,
Assistant United States Attorney, Kristi Noel O’Malley, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamal Siddq Rickenbacker seeks to appeal the district

court’s    order    denying    relief       on    his   28    U.S.C.      § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of     the   denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,         537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Rickenbacker        has      not    made       the       requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3